Name: Council Directive 87/53/EEC of 15 December 1986 amending Directive 83/643/EEC on the facilitation of physical inspections and administrative formalities in respect of the carriage of goods between Member States
 Type: Directive
 Subject Matter: organisation of transport;  executive power and public service;  politics and public safety
 Date Published: 1987-01-27

 Avis juridique important|31987L0053Council Directive 87/53/EEC of 15 December 1986 amending Directive 83/643/EEC on the facilitation of physical inspections and administrative formalities in respect of the carriage of goods between Member States Official Journal L 024 , 27/01/1987 P. 0033 - 0035*****COUNCIL DIRECTIVE of 15 December 1986 amending Directive 83/643/EEC on the facilitation of physical inspections and administrative formalities in respect of the carriage of goods between Member States (87/53/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43, 75, 84 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 83/643/EEC of 1 December 1983 on the facilitation of physical inspection and administrative formalities in respect of tahe carriage of goods between Member States (4) contains a series of measures designed to reduce waiting times at the internal frontiers of the Community where the carriage of goods is concerned; Whereas further progress must be made in the short term so that inspections and formalities in trade between Member States can be facilitated further; whereas the provisions of this Directive must take due account of the objectives pursued and of the results of the activities embarked upon in the context of the realization of the internal market; Whereas, under the Community transit system in particular, an operator may initiate the transit procedure in the Member State of departure and/or have goods entered for home use or placed under some other customs procedure at a place situated within the Member State of destination and whereas, in this context, Member States should facilitate recourse to simplified procedures in appropriate cases; whereas they should also endeavour to deploy customs offices in such a way as best to take account of the requirements of commercial operators; Whereas, in order to take account of the special features of air transport, it is necessary to adapt, on the basis of traffic flow and in such a way as to meet actual needs, the business hours of the departments carrying out inspections at airports; Whereas cooperation between the departments carrying out inspections and formalities on either side of each frontier post would help to reduce the waiting times at these frontiers; Whereas the improvement of the practical arrangements for processing goods and documents would also help to reduce waiting time; Whereas there should be a procedure for persons involved in trade between Member States enabling them to inform national and Community bodies of any problems encountered in crossing frontiers; Whereas certain work of the inspection services, and in particular that relating to the examination of documents which must be carried, would be facilitated if the authorities reponsible for them could delegate powers to one of the other services represented to effect such inspections; Whereas, in order to facilitate the payment of any sums payable in respect of inspections and formalities, the parties concerned should be afforded the opportunity of using also guaranteed or certified international cheques; Whereas it is desirable that up-to-date information on the operating conditions of inspection posts situated either at frontiers or within Member States be supplied to the Commission, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 83/643/EEC is hereby amended as follows: 1. The present wording of Article 2 shall become paragraph 1 and the following paragraphs shall be added: '2. Member States shall facilitate, in circumstances which they deem appropriate, the use of simplified procedures, such as those laid down by the regulations for the despatch, distribution and release for consumption of goods, at the place of origin or destination of the goods. 3. Member States shall endeavour to deploy customs offices in such a way, including in the interior of their territory, as best to take account of the requirements of commercial operators.' 2. Article 4 shall be replaced by the following: 'Article 4 1. In order to seek appropriate solutions to problems arising at common frontiers, Member States shall take the measures necessary to extend bilateral cooperation between the various departments carrying out inspections and formalities on either side of these frontiers. 2. The cooperation referred to in paragraph 1 shall cover in particular: - the arrangement of frontier posts, - the conversion of frontier offices into juxtaposed or combined inspection offices, where possible. 3. Member States shall cooperate in order to harmonize the business hours of the various departments carrying out inspections and formalities on either side of each frontier post. Should any difficulties arise in attaining such harmonization, Member States shall bring them to the Commission's attention so that it may suggest to the Member States concerned such solutions as it deems appropriate to resolve them. 4. Member States shall provide for the possibility of informal consultation at local and, if appropriate, national level between representatives of the various departments involved an inspections and formalities and of carriers, customs agents, persons engaged in services ancillary to transport and transport users.' 3. Article 5 shall be replaced by the following: 'Article 5 1. Member States shall see to it that: (a) where the volume of traffic so warrants, frontier posts are open, except when traffic is prohibited, so that: - frontiers can be crossed 24 hours a day, with the corresponding inspections and formalities, in the case of goods placed under a customs transit procedure, their means of transport and vehicles travelling unladen, save where frontier inspection is necessary to prevent the spread of disease, - inspections and formalities relating to the movement of means of transport and goods which are not being carried under a customs transit procedure may be performed from Monday to Friday during an uninterrupted period of at least 10 hours, and on Saturday during an uninterrupted period of at least six hours, unless those days are public holidays; (b) as regards vehicles and goods transported by air, the hours referred to in the second indent of subparagraph (a) are adapted in such a way as to meet actual needs and for that purpose may be split in accordance with the flow of traffic; (c) transhipments which, under existing regulations, customs services allow to be carried out without their immediate supervision can be effected at any time in such a way as to meet actual needs. 2. Where general compliance with the periods referred to in paragraph 1 (a), second indent, and (b) poses problems for veterinary services, Member States shall see to it that, with at least 2 hours' notice from the carrier, a veterinary expert is available during those periods: in the case of the transport of live animals, however, this notice may be increased to 18 hours. 3. Where several frontier posts are situated in the same port or airport zone. Member States may derogate from paragraph 1, provided that the other posts in that zone are able to clear goods and vehicles effectively in accordance with that paragraph. 4. For the frontier posts and customs services referred to in paragraph 1, and under the conditions laid down by Member States, the competent authorities of the Member States shall provide, if specifically requested during business hours and for sound reasons, for inspections and formalities to be carried out, as an exception, outside business hours, on condition that, where relevant, payment be made for services so rendered.' 4. Article 6 shall be replaced by the following: 'Article 6 Member States shall take the measures necessary to ensure that waiting time caused by the various inspections and formalities does not exceed the time required for their proper completion. To that end, they shall organize the business hours of the departments which are to carry out inspections and formalities, the staff available and the practical arrangements for processing goods and documents associated with the carrying out of the inspections and formalities in such a way as to reduce waiting time in the flow of traffic to a minimum.' 5. Article 7 shall be replaced by the following: 'Article 7 Member States shall endeavour to establish at frontier posts, where technically possible and justified by the volume of traffic, express lanes reserved for goods placed under a customs transit procedure, for their means of transport and for vehicles travelling unladen.' 6. Article 8 shall be replaced by the following: 'Article 8 1. Member States and the Commission shall see to it that persons involved in trade between Member States can rapidly inform the competent national and Community authorities of any problems encountered when crossing frontiers. The competent authorities shall eamine those problems and, if they are not resolved, the Commission shall propose solutions to the Member States concerned. 2. With a view to resolving difficulties with inspections or formalities within the meaning of this Directive, a Member State may request consultations with another Member State. If those consultations do not make it possible to resolve these difficulties, a Member State may inform the Commission so that the latter can submit such solutions as it deems appropriate to resolve the difficulties in question.' 7. The following Articles shall be inserted in the Directive: 'Article 6a Member States shall as far as possible see to it that, by express delegation by the competent authorities and on their behalf, one of the other services represented, and preferably the customs service, may carry out certain tasks for which those authorities are responsible, relating in particular to requirements to carry the necessary documents, checking the validity and authenticity thereof and making a summary check on the identity of the goods declared in such documents. In that event the authorities concerned shall seek to ensure that the means required for accomplishing those tasks are made available.' 'Article 7a Member States shall see to it that any sums payable in respect of the inspections and formalities applied to trade between Member States can also be paid by means of guaranteed or certified international cheques, expressed in the currency of the Member State in which the debt is due.' 'Article 8a Member States shall supply the Commission in good time with up-to-date information on insepection posts.' Article 2 1. Member States shall, after consulting the Commission, bring into force the laws, regulations and administrative provisions necessary for them to comply with this Directive by 1 July 1987 at the latest. 2. Each Member State shall communicate to the Commission the texts of the provisions it adopts in order to implement this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 15 December 1986. For the Council The President J. MOORE (1) OJ No C 237, 18. 9. 1985, p. 3. (2) OJ No C 352, 31. 12. 1985, p. 291. (3) OJ No C 101, 28. 4. 1986, p. 5. (4) OJ No L 359, 22. 12. 1983, p. 8.